STEVENS, J.:
¶ 1 While I agree with the Majority’s conclusion that the suppression court properly denied Appellant’s motion to suppress and was correct in its determination that Appellant voluntarily consented to the search of the vehicle and book bag, I disagree that the judgment of sentence imposed on the possession of a controlled substance charge must be vacated and the ease remanded for a decision by the trial court concerning the small amount of marijuana charge.
¶ 2 Appellant argues that he should have been found guilty of what he terms the “more specific” unlawful possession of a small amount of marijuana charge instead of the “more general” simple possession of marijuana charge. He opines that “[t]he general law requires that a person be charged with a specific, rather than a general section of the law” and notes that the 8.67 grams of marijuana falls within the parameters of the Unlawful Possession of Small Amount of Marijuana statute. 35 P.S. § 780-113(a)(31). Appellant’s Brief, at 18. The Commonwealth argues in response that the “trial court properly merged the lesser offense of possession of a small amount of marijuana with the greater offense of knowing or intentionally possessing a controlled substance when there was sufficient evidence to support the greater charge.” Appellee’s Brief, at 4.16
¶ 8 Initially, I note that knowingly or intentionally possessing a controlled substance is prohibited under 35 P.S. § 780-113(16). In addition, the possession of a small amount of marijuana for only personal use or with the intent to distribute but not sell it is prohibited under 35 P.S. § 780-113(31). For purposes of that subsection, thirty (30) grams of marijuana shall be considered a small amount. Id. This Court has considered an appeal from *511a conviction under 35 P.S. § 780-113(a)(16) in which the appellant argued that since there was a separate section of the statute that prohibits possession of more than the amount of steroids he possessed, he cannot be convicted. Commonwealth v. Giampa, 846 A.2d 130 (Pa.Super.2004). This Court noted that “[ejssentially, he argues that subsection 37 must be read to modify subsection 16.” Giampa, 846 A.2d at 131. Ultimately, this Court agreed with the trial court and reasoned:
that any possession of steroids is prohibited by § 780-113(a)(16) and § 780-113(a)(37) sets forth the greater amount to allow for differences in treatment of offenders and sentencing ... Merely because the statute sets forth a sanction for possessing greater amounts of steroids in a separate section does not mean that the -general prohibition of steroids allows one to possess a small amount without fear of any sanction.
Giampa, 846 A.2d at 131. (emphasis in original).
¶ 4 The Majority contends that herein, the converse situation is presented and explains that the rules of statutory construction which govern our interpretation of ambiguities or conflicting statutory provisions compel us to reverse the trial court’s finding of Appellant guilty on the more serious of the charged offenses. Specifically, the Majority stresses a tiered punishment approach “furthers the quite purposeful penological goals of not imprisoning slight offenders and not further crowding already burdened prison facilities.” To the contrary, I respectfully disagree and instead propose that this Court’s primary concern should lay with dispensing a proper punishment for drug offenders, not with the prison population.
¶ 5 Herein, Appellant clearly knowingly possessed the 8.67 grams of marijuana, as he informed officer Parson where in the vehicle it could be found. N.T., 6/30/04, at 24. As such, the trial court had ample reason to find him guilty of the general prohibition of marijuana. 35 P.S. § 780-113(a)(16). Accordingly, I would affirm Appellant’s judgment of sentence.

. As the Majority acknowledged, supra, the two charges did not in fact merge, though this was likely the understanding of the trial court and the parties at sentencing, and I believe that the trial court would have been justified in finding Appellant guilty on all three counts raised against him.